ALLOWANCE

Response to Amendment
Applicant's amendment filed on 07/27/2021 has been entered.  Claims 1, 3, 7, 10, and 16 have been amended.  Claims 1-20 are still pending in this application, with claims 1, 10, and 16 being independent.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a block comprising a front and back faces separated by a border comprising first and second planar surfaces which meet at a first corner edge, a beveled surface bisecting the first corner edge and comprising an aperture extending into a space between the front and back surfaces, the beveled surface extending to less than a length from the front and back faces to separate a light strip from the first corner edge and secure the light strip around the border, a light source of the light strip secured in the aperture by the light strip, the light source illuminating the space between the front and back faces as specifically called for the claimed combinations.
The closest prior art, Tell et al. (US 2003/0189820) teaches several limitations and their specifics as rejected in the office action on 04/27/2021.
However Tell et al fails to disclose a beveled surface bisecting the first corner edge and comprising an aperture extending into a space between the front and back surfaces, the beveled surface extending to less than a length from the front and back faces to separate a light strip from .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875